Citation Nr: 0405402	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability from March 8, 1999.

2.  Entitlement to service connection for a left knee 
meniscal tear as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that granted the veteran's claim 
of entitlement to service connection for a left knee 
disability (which the RO characterized as osteoarthritis of 
the left knee) as secondary to service-connected bilateral 
pes planus with plantar fasciitis of the right foot, and 
evaluated it as zero percent disabling (non-compensable), 
effective November 9, 1992 (the date of the veteran's 
original claim), and a January 1999 rating decision issued by 
the RO that granted the veteran's claim of entitlement to 
service connection for a right knee disability, and evaluated 
it as zero percent disabling (non-compensable), effective 
November 9, 1992.  The veteran perfected timely appeals of 
both decisions when he filed a substantive appeal (VA Form 9) 
at the RO in April 1998 and March 1999, respectively.

It is noted that, by rating decision issued in April 1999, 
the RO granted the veteran's claims of entitlement to 
disability ratings in excess of zero percent for service-
connected left and right knee disabilities, and evaluated 
each of these disabilities as 10 percent disabling, effective 
March 8, 1999.  

By decision issued in November 2000, the Board granted the 
veteran's claim of entitlement to an initial disability 
rating in excess of zero percent for a left knee disability, 
to 10 percent disabling, for the period from November 9, 
1992, to September 21, 1998; denied the veteran's claim of 
entitlement to an initial disability rating in excess of zero 
percent for a right knee disability, for the period from 
November 9, 1992, to September 29, 1998; granted the 
veteran's claim of entitlement to a disability rating in 
excess of zero percent for a right knee disability, to 10 
percent disabling, from March 8, 1999; and remanded the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for a left knee disability from March 8, 
1999.  The Board noted that the evidence of record indicated 
that the veteran began receiving treatment for a left knee 
meniscal tear on September 22, 1998.  Because the veteran 
claimed, in effect, that he was entitled to service 
connection for a left knee meniscal tear as secondary to his 
service-connected left knee disability, the Board concluded 
that this claim was inextricably intertwined with the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for a left knee disability from March 8, 
1999, and it was premature to consider the increased rating 
claim before the RO adjudicated the service connection claim 
in the first instance.  This decision was not appealed and 
became final in November 2001.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).

In a January 2001 rating decision implementing the Board's 
November 2000 decision, the RO granted the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for a right knee disability, to 10 percent disabling, 
effective September 29, 1998; granted the veteran's claim of 
entitlement to an initial disability rating in excess of zero 
percent for a left knee disability, to 10 percent disabling, 
for the period from November 9, 1992, to September 21, 1998; 
reduced the evaluation assigned to the veteran's service-
connected left knee disability to zero percent disabling, 
effective September 22, 1998; and continued the evaluation of 
10 percent disabling assigned to the veteran's service-
connected left knee disability, effective March 8, 1999.  
This decision also was not appealed and became final in 
January 2002.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2003).

In a supplemental statement of the case issued to the veteran 
and his service representative in September 2003, the RO 
concluded that no change was warranted in the denial of the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for a left knee disability from March 8, 
1999.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims of entitlement to a 
disability rating in excess of 10 percent for a left knee 
disability from March 8, 1999 and entitlement to service 
connection for a left knee meniscal tear as secondary to a 
service-connected left knee disability (hereinafter, the 
"currently appealed claims").  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Inasmuch as this case is being 
remanded for additional development, the RO should take this 
opportunity to address whether the appellant has been given 
adequate notice under the VCAA.

The Board also notes that, pursuant to the instructions 
contained in its November 2000 decision, the RO obtained the 
veteran's post-service private and VA treatment records and 
he was afforded two VA outpatient orthopedic examinations in 
September 2002 and July 2003.  The veteran also provided 
information concerning the impact of his service-connected 
disabilities on his employment.  Further, as noted above, in 
a supplemental statement of the case issued to the veteran 
and his service representative in September 2003, the RO re-
adjudicated the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for a left knee 
disability from March 8, 1999.  

However, to date, the RO has not complied with the specific 
instructions in the Board's November 2000 decision that the 
veteran's claim of entitlement to service connection for a 
left knee meniscal tear as secondary to a service-connected 
left knee disability should be adjudicated before re-
adjudicating the increased rating claim.  Therefore, this 
case must be remanded again so that this action can be 
completed by the RO.  In this regard, the United States Court 
of Appeals for Veterans Claims has held that a Board remand 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the claims of 
entitlement to a disability rating in 
excess of 10 percent for a left knee 
disability from March 8, 1999, and 
entitlement to service connection for a 
left knee meniscal tear as secondary to a 
service-connected left knee disability, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other legal 
precedent.

2.  The RO should obtain copies of all 
up-to-date VA and private medical records 
which relate to the disabilities under 
review.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
for a left knee disability from March 8, 
1999, in light of all relevant evidence 
and pertinent legal authority.  The RO 
also should adjudicate the veteran's 
claim of entitlement to service 
connection for a left knee meniscal tear 
as secondary to a service-connected left 
knee disability.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims and the applicable 
law and regulations governing entitlement 
to a disability rating in excess of 10 
percent for a left knee disability from 
March 8, 1999, and entitlement to service 
connection for a left knee meniscal tear 
as secondary to a service-connected left 
knee disability.  

5.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


